Smith, C. J.,
delivered the opinion of the court.
This is a suit in equity in which the appellees obtained an injunction enjoining the Mobile •& Ohio Railroad Company to replace them as brakemen on one of the regular trains from which they had been displaced by the company in favor of the appellants, Davis, Guin and Robertson, and enjoining the said appellants from continuing to assist in running that train. The appellees have been employed by the railroad company for several years and the said appellants have just entered its service. The complaint of the appellees, in substance, is that under the company’s contract with its employees it must assign its employees to its trains in accordance with the length of time they have been in its service; that is to say, it must always prefer an employee over another who has been in its service a shorter time than the former; that in violation of this contract the company has displaced the appellees from one of its regular trains in favor of the said appellants, resulting in the appellees being transferred from the list of regular to that of extra brakemen, because of which they are given runs only when a regular- brakeman fails to take his run.
The company alleges that it has no real interest in the controversy, that it is in fact a controversy between its employees, and that it is willing to abide by and to comply with the court’s decree.
*615The disposition we have decided to make of the case will render it unnecessary for ns to set out the reasons assigned by the said appellants in support of their claim to the right to be assigned to the train in question.
The contract which the appellees here seek to have specifically performed is one for personal services, ánd it is well settled that equity will not decree the specific performance of such a contract. Sims v. Lumber Co., 96 Miss. 419, 51 So. 459. Counsel for the appellees admit that such is the general rule, and that a court of equity would not interfere should the company discharge the appellees. Their contention is that the rule should not apply here for the reason that the company has not and does not intend to discharge the appellees, and is willing to accord them their claimed right of seniority if the court should decree that they are entitled thereto. But this simply amounts to a request of the court to relieve the railroad company of an embarrassing situation by arbitrating a dispute between its employees as to their relative rights under their contract with the company, and it would seem to be unnecessary for us to say that such is not a proper function of the courts.
We have not overlooked the case of Gregg v. Starks, 188 Ky. 834, 224 S. W. 459, cited by, and which supports the contention of, the appellees, but that case is not in accord with the rule governing controversies of the character of the one here in question, and, moreover, was not decided by a court of last resort, but by one of the judges of such a court on a motion for a temporary injunction.

Reversed, and bill dismissed.